DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Applicant’s amendments to the claims and augments filed on May 17, 2021 have been received and entered. Claims 1, 3, 9-13, 23-24 have been amended, while claims 2, 4-8, 14-17, 19, 21 and 22 have been canceled. Claims 25 and 26 are newly added. Claims 1, 3, 9-13, 18, 20, 23-25 and 26 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of claims 1-21 (group I) in the reply filed on March 18 was acknowledged. Applicant election of a fibroblast, SIRT and hepatocytes as species for somatic cell type, gene of interest and a differentiated cell of interest respectively is also acknowledged. Upon further consideration election of species requirement are hereby withdrawn and all the withdrawn species are rejoined with the elected species. 
Claims 1, 3, 9-13, 18, 20, 23-25 and 26 are under consideration. 

Priority
This application is a 371 of PCT/US2017/044719 filed on 07/31/2017, which claims priority from US provisional application 62/369,698 filed on 08/01/2016.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). In the instant case, the specification fails to describe in detail of transfecting human fibroblast cells with a nucleic acid encoding TRA-1-60 and SSEA4, nucleic acid encoding TRA-1-160 or nucleic acid encoding SSEA4as set forth in base claims 1 and 3. Appropriate correction is required. 

Withdrawn-Claim Rejections - 35 USC § 112 
Claim 5 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicants’ cancellation of claim 6 renders its rejections moot.

New-Claim Rejections - 35 USC § 112-scope of enablement-necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9-13, 18, 20, 23-25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for An in vitro method of producing genetically modified human hepatocyte from human induced pluripotent stem cell, comprising, 
transfecting a human somatic fibroblast cell with a lentiviral vector comprising an antibiotic selection cassette and a nucleic acid molecule comprising a doxycycline inducible  promoter operably linked to a nucleic acid encoding a Cas9 and a constitutive promoter operably linked to the tetracycline responsive element to produce transfected human fibroblast cells; 
culturing the stably transfected human fibroblast cells in presence of the antibiotic for about three weeks to produce a population of stably transfected human fibroblast cells; 
transfecting the stably human fibroblast cells with at least four of: a nucleic acid molecule encoding Klf4, a nucleic acid encoding c-Myc, a nucleic acid encoding Oct4 and 
culturing the human induced pluripotent stem cell in presence of the doxycycline to produce a human iPSC expressing Cas9; 
differentiating the induced human pluripotent cell positive for Cas9 in a hepatocyte that expresses Cas9; 
introducing a heterologous promoter operably linked to one or more nucleotide sequences encoding one or more CRISPR-Cas short guide RNAs (sgRNAs) that hybridize with a gene of interest  into the hepatocyte; and 
culturing the hepatocyte cells in the presence of doxycycline, thereby producing a genetically modified human hepatocyte
does not reasonably provide enablement for transfecting at least four of: that includes a nucleic acid encoding TRA-1-60, SSEA-4 to produce human iPSC, wherein more than 50% of the human iPSC express the Cas9  or differentiating the induced human pluripotent cell that is not expressing  Cas9 into a hepatocyte for introducing any gRNA that hybridizing with any gene of interest into iPSC to result in any specific outcome or using CRISPR/Cas for knock-in or knockout of any gene of interest to result in any specific outcome. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement 
Nature of the Invention: 
 The claims are directed to a method of producing genetically modified hepatocyte from  a human induced pluripotent stem cell, comprising transfecting the stably transfected human fibroblast cells expressing Cas9 with at least four of: a nucleic acid molecule encoding Klf4, a nucleic acid encoding c-Myc, a nucleic acid encoding Oct4 and a nucleic acid encoding Sox2, a nucleic acid encoding Nanog, a nucleic acid Lin 28 and a nucleic acid encoding TRA-1-60 and SSEA4 to produce an human induced pluripotent stem cell, wherein at least 50% of the cells express the Cas9.
Breadth of the claims:
  The claims are broadly embrace transfecting the stably transfected human fibroblast cells with at least four of: a nucleic acid molecule encoding Klf4, a nucleic acid encoding c-Myc, a nucleic acid encoding Oct4, a nucleic acid encoding Sox2, a nucleic acid encoding Nanog, a nucleic acid encoding Lin28, a nucleic acid encoding TRA-1-60 and SSEA4, wherein at least 50% of the cells express the Cas9. It is noted that claim recite step (iv-v) of differentiating the human iPSC into hepatocyte that may or may not express Cas9 and therefore introducing a heterologous promoter operably linked to one or more nucleotide sequences encoding one or more CRISPR-Cas short guide RNAs (sgRNAs) that hybridize with a gene of interest into the hepatocyte that is not positive for Cas9 would not be enabling for a gRNA mediated knock-in or knockout of a gene of interest. The disclosure provided by the applicant, in view of prior art, must encompass a wide area of knowledge to a reasonably comprehensive extent. In other word each of these, aspect must be shown to a reasonable extent so that one of the ordinary skills in the art would be able to practice the invention without any undue burden being on such Artisan.
Guidance of the Specification and the Existence of Working Examples:
The specification teaches obtaining human fetal fibroblasts (hFF) that is transduced with specific lentiviral particles (Tet-On-Cas9i/RFP and Tet-On-Cas9a/GFP)  and the transduced cells are selected after transduction with puromycin for 21 days to generate a stable pool of transduced  The specification further test each cell lines for Cas9 efficiency by adding doxycycline and cultivating cells for 48h. The presence of fluorescent reporter proteins (RFP or GFP) is monitored by fluorescence microscopy (FIG. 3). The hFF-TET-ON-TagRFP are reprogrammed into human iPS (hiPS) cells using episomal plasmids vectors containing Oct3/4; Sox; Klf4; Lin; MycI. The specification further discloses the imuno fluorescent staining for pluripotency-associated proteins of Nanog, Oct3/4, TRA-1-60 and SSEA4 in hiPS-Tet-On-TagRFP cell line were performed (FIG. 11A). Expression of pluripotency-associated genes (Oct3/4; C-myc; Lin28) was also tested by qRT-PCR expression as was hiPS-TET-ON-TagRFP in cell lines (FIG. 11B) (see example 3). It is disclosed that a single sgRNA or pooled genome-wide human sgRNA library lentivirus could be used and two days before transduction, doxycycline is added to the medium of hiPS-Tet-On-Cas9i/RFP or hiPS-Tet-On-Cas9a/GFP cells. Both cell lines (before, during of after differentiation in any cell type) are transduced with lentivirus. The day after, positively transduced cells are selected, such as by adding an antibiotic selection (see example 4).   As a proof of principle of CRISPR/Cas9 activity, a gain of function of two proteins normally expressed in differentiated hepatocytes, EGFR and HNF4 was tested in non-differentiated hiPS-Cas9/GFP. HNF4. The expression of both proteins is required for efficient hepatic differentiation and proliferation. Non-differentiated hiPS-Cas9/GFP cells were culture into a single cell medium culture and doxycycline was added for 48 hours. hiPS-Cas9/GFP cells were nucleofected with two sgRNA coding for the promoters of EGFR or HNF4 36 hours after nucleofection, total RNA was isolated from each well was reverse transcribed. The expression of endogenous EGFR and HNF4 expression was determined by RTqPCR. The results showed a drastic increase of EGFR and HNF4 expression whenever the corresponding sgRNA was nucleofected in presence of doxycycline. This result confirms the activity of hiPS-Cas9/GFP as a tool for CRISPR/Cas9 high efficiency genetic engineering.
State of the Art and Predictability of the Art and Amount of Experimentation Necessary:  
The state of the art of reprogramming is complex and unpredictable because various factors complicate reprogramming of somatic cells to a less differentiated state.  Oliveri et al. (Regenerative Medicine, 2(5): 795-816, September 2007, art of record) state that, "All attempts to dedifferentiate and reprogram a somatic cell at the epigenetic level remain unexplained at the molecular level, and the reprogramming cytosols extracts are largely "black boxes."  An important breakthrough in stem cell research will therefore be the identification of molecular cells reprogrammed using these factors are the same and they exhibit significant differences. Different methods of selection and enrichment yield cells at different levels of reprogramming that are characterized by distinct expression profiles. Furthermore, markers normally considered to be markers of pluripotency, such as Nanog, do not necessarily mark fully reprogrammed iPS cells (see page 1, col. 2). Djuric and Ellis teach that even the most recently developed system for selecting reprogrammed cells does not specifically mark fully reprogrammed cells (see page 2, col. 1). They suggest that, like ES cells (above), fully reprogrammed cells need to be characterized using multiple parameters, including morphology, gene expression, cell surface marker expression, chimeras in the case of non-human iPS cells and/or the ability to form teratomas in the case of human iPS cells. Djuric and Ellis also teach that the factors needed to reprogram cells are dependent on the starting cell type. Thus, the efficiency and ability to reprogram different cell types is variable. This is presumed to be the case because different cell types have different epigenetic states, some of which are more predisposed to reprogramming. This is further supported by Cyranoski, (Nature, 516: 162-164, 2014, art of record) reviews the state of the art of reprogramming.  In particular, they state that reprogramming process, "[I]s unpredictable, in the sense that it is impossible to know at the beginning which cells with reprogram, and it takes them “long time.”  See page 163, col. 2, para. 2). The reference continue to teach “What works for one subset of the population will not work for others,” … Minor differences in cell culture and the relationship with requires specific factors and conditions to produce a reprogrammed cell type of interest.  Aasen et al., (Nature Biotechnology, 26(11): 1276-1284, 2008, art of record) state that, “We were unable to generate hES cell–like colonies with any of the possible combinations of at least four, except with the combination of OCT4, SOX2 and KLF4.” Kojima and Ieda, (Cell. Mol. Life Sci. (2017), 74, 2203-2215, art of record) reported stoichiometry of transcription factors (see page 2206, col.1, para. 2) and culture condition (see page 2207, col. 1, para. to col. 3) are critical for reprogramming. It is relevant to note that before effective filing of instant application, Kojima and Ieda states “During reprogramming, fibroblasts must overcome epigenetic barriers to become cardiomyocytes. Recently, epigenetic changes and critical factors for epigenetic reprogramming were reported. It is further known in art that adult cells are more challenging to reprogram as compared to embryonic or neonatal cells. As cells mature, their epigenetic state becomes more rigid and therefore less amenable to reprogramming (see Lalit et al., 2016, Cell Stem Cell 18, 354–367.page 364, col. 2, last para. and Kojima and Ieda see page 2205 col. 1 to col. 2 and page 2206., col. 1). Lohle et al (Stem cells, 2012, 30, 570-579) teaches that a reduction of reprogramming factors does not only reduce reprogramming efficiency but may also worsen subsequent differentiation (see abstract). The guidance provided in the specification is limited to using episomal plasmids vectors containing Oct3/4; Sox; Klf4; Lin; MycI to transfect human fibroblast cells to produce iPSC. The lack of guidance in the specification would force the skilled practitioner to guess and try analyzing epigenetic states of human fibroblast cells transduced with one or more vector encoding the TRA-1-60 and SSEA4 along with other transcription factor, optimization of the culture condition and determine the stoichiometry of transcription factors that is capable of producing iPSC, wherein more than 50% of the human IPSC express the cas9 following exposure with antibiotics. Therefore, reprogramming requires specific factors and conditions to produce a reprogrammed cell type of interest.  Although some of the cited art discusses reprogramming cells to a pluripotent state, the principle behind reprogramming is the same – namely that a differentiated cell is reprogrammed to a less differentiated state.  This is further supported by the art which shows that even the same cell types from different species require different factors to be reprogrammed.   The art clearly shows that specific factors are required to reprogram a starting cell to a resultant cell of interest.  
The claims are also directed to a method further comprising introducing a heterologous promoter operably linked to one or more nucleotide sequences encoding one or more CRISPR-Cas short guide RNAs (sgRNAs) that hybridize with a gene of interest into the differentiated cells; and culturing the differentiated cells in the presence of doxycycline. Dependent claims limit the wherein the guide RNAs mediate a knock-in of a desired characteristic to the gene of interest or wherein the guide RNAs mediate a knock-out of the gene of interest. The claims broadly embrace transfecting the stably transfected human fibroblast cells with at least four of: a nucleic acid molecule encoding Klf4, a nucleic acid encoding c-Myc, a nucleic acid encoding Oct4, a nucleic acid encoding Sox2, a nucleic acid encoding Nanog, a nucleic acid encoding Lin28, a nucleic acid encoding TRA-1-60 and SSEA4, wherein at least 50% of the cells express the Cas9. It is noted that claim recite step (iv-v) of the method claim requires differentiating the human iPSC into hepatocyte that may or may not express Cas9 as claim as such do not requires o culturing and/or selecting  iPSC that express Cas9 to proceed further for differentiating said hiPSC into hepatocyte to make and use the invention. The guidance provided in the specification is limited to use of nucleofection of cells of the invention by plasmids carrying sgRNA for promoters of EGFR and HNF4. The data shows drastic increase of EGFR and HNF4 expression whenever the corresponding sgRNA was nucleofected in presence of doxycycline (example 5). The Soto-Guiterrez’s declaration discloses that fibroblast cells are transduced with a lentivirus encoding a nucleic acid molecule comprising a doxycycline inducible promoter operably linked to a nucleic acid encoding a Cas9, and constitutive promoter operably linked to a tetracycline responsive element. The resulting fibroblasts are reprogrammed into iPSC using episomal plasmid vectors. The results showed more than 90% of the human iPSC were positive for Cas9. The human iPSC that were positive for Cas9 were differentiated into hepatocytes (emphasis added) using a stepwise hepatocyte-directed differentiated protocol and Cas9 expression was evaluated throughout the hepatocyte differentiation protocol. The results show expression of greater than 90% at different stages. This result evidences that the claimed method produced Cas9-mediated ablation suggesting that on-target efficiency of site directed mutation is highly gRNA dependent  (Hsu et al Nat Biotechnology. 2013 Sep;31(9):827-32). In view of foregoing, it is apparent that introducing a heterologous promoter operably linked to one or more nucleotide sequences encoding one or more CRISPR-Cas short guide RNAs (sgRNAs) that hybridize with a gene of interest into the hepatocyte that is not positive for a Cas9 would not be enabling for a gRNA mediated knock-in or knockout of a gene of interest. An artisan would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. 
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled commensurate with full scope for the claimed inventions. An artisan of skill would have required undue experimentation to practice the invention at the time of filing of this application as supported by the observations in the art record. 

Withdrawn-Claim Rejections - 35 USC § 103
	Claims 1, 2, 4-10, 14, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balboa et al (Stem cell reports, 2015, 5(3), 448-459) and Wolfe et al (USPGPUB 20150191744, dated 7/9/2015, filed 12/16/2014). In view of Applicants’ amendment of base claim 1, introducing the limitation reciting specific steps to produce genetically modified human hepatocyte from human iPSC, the previous rejections of claims are hereby withdrawn. The Soto-Guiterrez’s declaration filed on 9/25/2020 shows the efficacy of the presently claimed methods, wherein 90% of the resultant iPSC can be induced to express Cas9, wherein this expression is stable, and wherein greater than 90% of cells differentiated from these iPSC can undergo Cas9-medited recombination, could not have been predicted based on the disclosures of prior art was found persuasive. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. 
Claims 1, 8, 11-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balboa et al (Stem cell reports, 2015, 5(3), 448-459) and Wolfe et al (USPGPUB 20150191744, dated 7/9/2015, filed 12/16/2014), as applied above and further in view of Elling et al (WO2016012544, dated 01/28/2016). The rejection is withdrawn for the reasons discussed supra.
8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balboa et al (Stem cell reports, 2015, 5(3), 448-459) and Wolfe et al (USPGPUB 20150191744, dated 7/9/2015, filed 12/16/2014,  Elling et al (WO2016012544, dated 01/28/2016) and Mu et al (Stem Cells, 2015, 33, 2134-2147). The rejection is withdrawn for the reasons discussed supra.

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and  24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite to the extent it depends from claim canceled claim 17. It is unclear if claim 24 is dependent upon base claim 1, 11 or 12. For the sake of compact prosecution it is interpreted to depend from base claim 1. 
Claim 3 recites the limitation "wherein inducing the somatic cell to form an induced pluripotent stem cell comprises transfecting the somatic cell" in lines 1- 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner recognizes that the lack of antecedent for the term has arisen due to the amendments to the base claim. It is suggested that applicant should amend the claim to -- transfecting the human fibroblast cell with ..—Appropriate correction is required.

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 3 and 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, the method of claim 1 requires differentiating the human iPSCs into hepatocytes and introducing a promoter linked to a sequence encoding sgRNA that hybridizes with a gene of interest into the hepatocyte and culturing the hepatocyte in presence of doxycycline. Therefore, claim 23 that requires the method step further comprising differentiating the iPSC into a differentiated cells of interest is not further limiting as iPSC in base claim 1 is already differentiated into hepatocyte and subsequently cultured in presence of doxycycline to produce genetically modified hepatocyte.  With respect to claim 3, it is noted that recitation of transfecting cells with nucleic acid encoding TRA-1-160 and nucleic acid encoding SSEA-4 (two different nucleic acid) does not further limit transfecting cells with a nucleic acid encoding TRA-1-160 and SSEA-4 (a single nucleic acid). Therefore, claim 3 does not further limit the base claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632